Citation Nr: 1233963	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD), due to personal assault and/or military sexual trauma (MST), has been submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The Veteran served on active duty from April 1980 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The RO, in the December 2009 rating decision, declined reopening the claim.  Thereafter, however, the RO did reopen the claim and denied it on the merits in a March 2010 Statement of the Case (SOC).  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issue on appeal has been characterized as shown above.


FINDINGS OF FACT

1.  A February 2001 rating decision denied service connection for PTSD finding no evidence of a current diagnosis. 

2.  The Veteran did not appeal the February 2001 rating decision and the decision is now final.  

3.  Evidence received since the final February 2001 decision is new and material and raises a reasonable possibility of substantiating the claim.

4.  The Veteran is diagnosed with PTSD, medically attributed to an in-service stressful incident. 

CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for PTSD, due to personal assault and/or MST, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).

2.  The criteria for entitlement to service connection for PTSD, due to personal assault and/or MST have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

New and Material Evidence

The Veteran's claim was previously denied in a February 2001 rating decision because there was no current medical evidence indicating the Veteran had PTSD related to any confirmed stressor. 

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The February 2001 rating decision denied the claim finding no current diagnosis of PTSD.  The RO also noted at that time that the Veteran's claimed PTSD stressors, which included both physical and sexual assault, had not been confirmed.  The record at the time consisted of her service treatment records, confirming at least a physical attack in February 1983, and post-service treatment records, confirming mental health treatment with a diagnosis of anxiety disorder, which was not associated with her military service.  

Since February 1983, the claims folder now contains VA outpatient treatment records reflecting a diagnosis of PTSD, a medical opinion dated March 2009 opining the Veteran's PTSD is related to in-service physical and sexual assault, and a VA examination dated October 2009 similarly finding a diagnosis of PTSD related to in-service physical and sexual assault.

This evidence is new, material, goes to the basis of the prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, reopening the claim is warranted.

Service Connection

In order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2006) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 

The Veteran's contentions have varied throughout time.  She currently claims she has PTSD as a result of an assault that occurred during her military service.  She indicates an incident in February 1983 where she was assaulted by two Marines on a beach in California, beaten and raped.  Her service treatment records confirm treatment for a right eye contusion following an assault on the beach in February 1983.  The record notes the Veteran was four months pregnant at the time, but does not indicate the Veteran reported sexual assault.

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not necessarily limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

While the physical assault is documented, the Veteran has indicated she did not report the rape because of fear and because she did not get much internal support in the military.  Her personnel records, moreover, did not indicate any changes in work performance.  While the Veteran has a lengthy history of substance abuse, the medical evidence indicates this history stems to age 13, long before her military service.  In short, there is no objective verification of in-service sexual assault.  

In this decision, the Board has considered the lay evidence as it pertains to the issue.  The Veteran, however, has proved to be an inconsistent historian.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of certain testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that she experiences at any time because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Thus, the Veteran here is competent to report on events that she recalls happened to her during her military service, such as the February 1983 assault.

With regard to credibility, however, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Rather, in determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, as noted above, the Board recognizes that the Veteran's statements have been inconsistent throughout time.  Despite her current contentions focusing solely on one February 1983 assault, on her original 2000 claim for PTSD, the Veteran indicated she suffered with PTSD due to spousal abuse, rape by a military supervisor, and being kidnapped by a former boyfriend.  She did not mention the February 1983 assault.

VA outpatient treatment records from 1998 to 2000 note domestic problems with her current boyfriend, but she denied a history of physical or sexual assault except for being physically assaulted when she was young by her father, by her ex-husband, and by a former boyfriend.  In March 1998, a VA outpatient treatment record further noted an attempted suicide nine years ago (1989) by overdose.  The treatment records from this time period also note her father had a history of bipolar disorder.  The Veteran never mentioned, during this time period, the February 1983 in-service assault.

In more recent treatment and examination records, dated in 2009, the Veteran solely focuses on the February 1983 in-service assault and denies any other stressor.  These records indicate the Veteran claimed no familial history of psychiatric illness and had no severe trauma when she was younger.  She noted her father being physically abusive to her mother, but not to her.  The Veteran did not report any other physical or sexual abuse except for the February 1983 in-service incident.  

The Veteran attempted to explain the inconsistencies citing her long history of substance abuse and medicine prescribed by the VA, which kept her "out of it" for many years.  She feels her earlier statements should be completely disregarded because at the time, the VA was treating her with massive amounts of medications.  In contrast, however, even the most recent VA outpatient treatment records from 2009 indicate she takes Valium on a regular basis to keep her calm.  Indeed, the October 2009 VA examiner noted the Veteran was on Valium at the time of her examination.  

The Veteran's representative argues that her service treatment records, at the very least, confirm a physical assault in February 1983 and, therefore, based on the opinions of record service connection should be awarded.  Resolving all reasonable doubt in favor of the Veteran, the Board agrees.

Again, she claims she has PTSD as a result of an assault that occurred during her military service where she was beaten and raped by two Marines on a beach in California.  Service treatment records confirm treatment for a right eye contusion following a February 1983 physical assault on the beach.  The service treatment records do not confirm sexual assault nor do they indicate any complaints, treatment or diagnoses of any psychiatric condition.

After service, the Veteran was first seen for mental health treatment in the late 1990s.  At that time, she was diagnosed with an anxiety disorder related to familial stress after service.  During this time frame the Veteran never mentioned the February 1983 in-service assault.

In support of her claim, there are two medical opinions of record diagnosing the Veteran with PTSD and associating the diagnosis to the February 1983 physical and sexual assault.  These opinions include a March 2009 opinion from the Veteran's treating VA psychologist, and the October 2009 VA examiner.  

In March 2009, the VA psychologist noted a review of the Veteran's medical records and a clinical evaluation.  Based on examination and review, the psychologist opined, "it is evident that [the Veteran] meets criteria for PTSD, which developed in result to the physical assault she sustained while in the military on February 23, 1983, when she was four months pregnant."  The psychologist further noted due to the Veteran's state of mind at the time she was unable to fully disclose the sexual assault, but it is evident the Veteran's current PTSD diagnosis is related to this in-service trauma.

Similarly, the Veteran was afforded a VA examination in October 2009 where the examiner diagnosed the Veteran with PTSD related to the 1983 in-service assault.  The examiner further opined the Veteran's substance abuse history is at least in part due to self-medicating the symptoms of her PTSD.  The examiner noted the documented physical assault in the record and the Veteran's contentions that she did not pursue trauma treatment after the MST because of fear of in-service stigma.  The examiner found the Veteran's current disability picture to be consistent with MST.  

In addition to the clinical evaluation, the October 2009 VA examiner noted a complete review of the claims folder, to include prior treatment records and prior statements from the Veteran with inconsistent statements.  Despite the inconsistencies, the examiner still linked the Veteran's current PTSD diagnosis to in-service trauma.

In short, service treatment records objectively confirm at the very least, the Veteran suffered a physical assault in February 1983, during her military service.  There are two medical opinions of record diagnosing the Veteran with PTSD related to this in-service event.  Although the Veteran's statements have not been consistent throughout time, some of her statements have been to some extent verified by the objective evidence noted above and together with such evidence are found to be enough to substantiate her claim.  Moreover, there is no medical evidence against her claim.  As such, the appeal must be granted.





ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for PTSD, due to personal assault and/or MST, is reopened.

Entitlement to service connection for PTSD, due to personal assault and/or MST, is granted.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


